Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/484,786 filed 08/08/2019 is a first Office Action on the merit and is in response to restriction/election response dated 08/17/2021. It is also in response to information disclosure statement, IDS filed 08/14/2019 and 03/18/2021. Applicant’s response has been given full consideration. 
This application is a 371 of PCT/IB2018/051021 filed 02/20/2018 and claims foreign priority to Italian Patent Application IT102017000019129 filed 02/21/2017; IT102017000019147 filed 02/21/2017; and IT102017000019166 filed 02/21/2017. 
Election/Restrictions
Applicant’s election without traverse of Group V, claim 23-31 in the reply filed on 08/17/2021 is acknowledged.
Claims 1-22 and 32 are withdrawn from consideration for being non-elected claims. Claims 23-31 are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Italian Patent Application IT102017000019129 filed 02/21/2017; IT102017000019147; and IT102017000019166 filed 02/21/2017. Certified copies of the priority documents have been filed and is made of record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2019 and 03/18/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 08/08/2019 are acceptable for examination purposes. 
Claims Interpretation
The apparatus claims 27-29 recite method type limitations, such as “wherein the means of varying progressively increases, at each working cycle of the machining means, the period of the variation of the second speed” (Claim 27), “wherein the first speed is constant” (Claim 28), and “wherein the first speed is equal to the exit speed” (Claim 29). Even though the claims include method limitations the claims are treated as apparatus claims, and as indicated below (Paragraph 31-33) the apparatus is capable of performing the recited functions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 23 recites “a means for varying, at each working cycle of the machining means, the period frequency or both of variation of the second speed”. The instant specification discloses that “the means for varying the period/frequency may comprise, as in embodiment in FIG. 1, first guiding means 10 arranged along the feed path upstream of the first machining means 4, to receive the incoming material M at a first constant speed v1 and to release the exiting material M at a second (variable) speed v2 (Specification as originally filed paragraph 0049). Further discloses the means for varying the period / frequency may comprise, as in the embodiment in FIG. 1, second guide means 12 arranged along the feed path down-stream of the second machining means 6 to receive the incoming material M at the second speed v2 and to release the exiting material M at the first speed v1; the second speed v2 may be variable, for example so as to be intermittently nil at set intervals of time during which the first machining means 4 and / or the second machining means 6 are in a closed position; the first speed v1 may be, in particular, always greater than zero (continuous advancement), for example a constant speed v1 (Specification as originally filed paragraph 0050). The first and the second guide means 10 and 12 are configured so as to collaborate together and operate in mutual coordination so that the portion of material M comprise between the two guide means 10 and 12 alternates periodically stop steps and advancement steps (Specification as originally filed paragraph 0051), and the first guide means may comprise, in particular guide device with an eccentric roller (Specification as originally filed paragraph 0052).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
.

Claim 23-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 23 recites the limitation "the first machining means" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Since the claim recites “a machining means” and there is only one machining means, the limitation should recite “the machining means” instead of “the first machining means”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23, 27, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (U.S. PG Publication 2010/0252603; presented in the information disclosure statement filed 08/14/2019) 

Regarding Claim 23 Gill discloses a method and apparatus for varying the speed of an advancing substrate which provide for localized speed changes of an advancing substrate (Gill paragraph 0004), the apparatus has a processing station 108 wherein various different operations may be conducted by the processing station such as stamp die cutting (Gill Abstract, paragraph 0039); thus, the apparatus is equivalent to a machining apparatus. Choosing of the stamp die cutting operation from among the other operations would have been obvious to try since it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). 
The apparatus (considered equivalent to the machining apparatus) comprising a feed path of material 102 (Gill Fig. 1, paragraph 0038); a processing station 108 (Gill Fig. 1, paragraph 0038, 0039) equivalent to the machining means; a first substrate guide 110 (Gill Fig. 1, paragraph 0039, 0041) equivalent to a first guide means; a second substrate guide 112 (Gill Fig. 1, paragraph 0039, 0042) equivalent to a second guide means. The processing station 108, equivalent to the machining means, is arranged along the path to perform a succession of working cycles (Gill paragraph 0039). 
Gill is silent about the processing station has alternating open positions, in which the machining means leaves free the passage of the material, and closed positions, in which the machining means performs at least one machining operation on the material. But Gill discloses the processing station 108 may be synchronized to perform an operation on the substrate 102, wherein the substrate may be slowed or stopped for an instant in time (Gill paragraph 0049) considered 
Gill discloses the apparatus has a first substrate guide 110, equivalent to a first guide means, arranged along the path before the processing station 108 (Gill Fig. 1, paragraph 0040) to receive the substrate material at speed S1 and deliver the material at speed S2 to the processing station 108 (Gill Fig. 1. Paragraph 0041) equivalent to the guiding means to receive the material at a first speed that is not null, and to deliver the material at a second speed S2 that is periodically variable and that is null during time intervals during which the processing station machining means is in the closed position (Gill paragraph 0049, 0050).
Gill discloses the apparatus has a second substrate guide 112, equivalent to a second guide cooperating with the first guide means arranged along the path after processing station 108 that is the machining means and receive the material at the speed S2 equivalent to the second speed and to deliver the material at an exit speed S1 that is not null (Gill Fig. 1, paragraph 0041, 0042). 
Gill does not explicitly disclose a means for varying, at each working cycle of the machining means, the period, frequency, or both of variation of the second speed. But as indicated above Gill also discloses a first substrate guide 110, equivalent to a first guide means, arranged along the path before the processing station 108 (Gill Fig. 1, paragraph 0040) to receive the substrate material at speed S1 and deliver the material at speed S2 to the processing station 108 (Gill Fig. 1. Paragraph 0041) equivalent to the guiding means to receive the material at a first speed that is not null, and to deliver the material at a second speed S2 that is periodically variable and that is null during time intervals during which the processing station machining means is in the 
Gill also discloses that the guide members may be configured as rollers (Gill paragraph 0041, 0043), rotatably connected to support members, and the coordinate rotation of the support members 138, 166 of the first and second substrate guide 110, 112 results in localized speed change of the substrate 102 passing through the processing station 108 (i.e. a variable second speed S2 (Gill paragraph 0044), and that the variable second speed as taught by Gill (Gill paragraph 0044) would mean variation of the period or frequency of the second speed, and the combined first material guide and second material guide are equivalent to the claimed varying means and meet the claim limitation of varying means. 
Regarding Claim 27 Gill discloses the apparatus provide localized speed variance of an advancing material (Gill Tittle, Abstract, paragraph 0004, 0006, 0036), and the second speed S2 of the substrate 102 can be varied as the substrate travels through the processing station 108 (Gill paragraph 0039) and the first and second guide may be configured to periodically slow the movement of the substrate 102 in the machine direction (Gill paragraph 0039); thus changing the period of variation of the speed of the material as it passes through the processing apparatus.
Regarding Claim 28 Gill discloses the speed of the substrate entering the first guide is maintained at constant first speed (Gill paragraph 0038). 
Regarding Claim 29 Gill discloses the speed of the substrate entering the first substrate guide and exiting the second substrate guide is maintained at a constant first speed S1 (Gill Fig. 1, paragraph 0038).

Claim 24, 25, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (U.S. PG Publication 2010/0252603; presented in the information disclosure statement filed 08/14/2019) in view of Kosugi (U.S. PG Publication 2009/0239133; presented in information disclosure statement filed 08/14/2019)

The discussion of Gill as applied to Claim 23 is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding Claim 24 Gill is silent that the apparatus disclosed is configured to form electrode tabs. 
Kosugi discloses a rolled electrode battery, including band-shaped positive electrode plate, negative electrode plate and separator (Kosugi Fig. 3, paragraph 0013)and the side edge portion of the electrodes forming a plurality of lugs arranged at intervals along the lengths of the positive electrode plate and the negative electrode plate (Kosugi paragraph 0014), and the lugs are laminated to one another to form tabs of the positive electrode and the negative electrode (Kosugi paragraph 0014). The plurality of lugs are laminated together and form the tabs after rolling the band-shaped electrodes and separator together (Kosugi Fig. 3, paragraph 0016). The side edge portion 30b of the positive electrode plate 30 is intermittently cut at intervals along the length of the positive electrode plate to form a plurality of lugs 50 (Kosugi paragraph 0032). Similarly, the side edge portion 32b of the negative electrode plate 32 is intermittently cut at intervals along the length of the negative electrode plate to form a plurality of, lugs 52 (Kosugi paragraph 0037). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to have configured the apparatus of Gill, equivalent to the machining apparatus, to form electrode tabs disclosed by Kosugi (Kosugi paragraph 00032, 0037).  According 
Regarding Claim 25 Kosugi discloses a rolled electrode battery, including band-shaped positive electrode plate, negative electrode plate and separator (Kosugi Fig. 3, paragraph 0013) equivalent to be wound to form a wound product (Kosugi Fig. 3) and the plurality of lugs forming the electrode tabs upon rolling and lamination are overlapped one another (Kosugi Fig. 3, paragraph 0014). 
Regarding Claim 31 Kosugi discloses the side edge portion 30b of the positive electrode plate 30 are intermittently cut at intervals along the length of the positive electrode plate to form a plurality of lugs 50 (Kosugi paragraph 0032). Similarly, the side edge portion 32b of the negative electrode plate 32 is intermittently cut at intervals along the length of the negative electrode plate to form a plurality of lugs 52 (Kosugi paragraph 0037).  The cutting is carried out by means of a cutter 72a, 72b (Kosugi paragraph 0053).  The plurality of lugs forming the electrode tabs upon rolling and lamination are overlapped one another (Kosugi Fig. 3, paragraph 0014). Therefore, the apparatus of Gill modified by the disclosure of Kosugi will comprise at least one cutting device such as cutter 72a, 72b of Kosugi (Kosugi Fig. 7, paragraph 0053) of the material to form electrode tabs for an electric energy storage device as disclosed by Kosugi (Kosugi paragraph 0032, 0037, 0053). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gill (U.S. PG Publication 2010/0252603; presented in the information disclosure statement filed 08/14/2019) in view of Miyake et al. (U.S. PG Publication 2012/0055909)

The discussion of Gill as applied to claim 23 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 26 Gill is silent about a control means configured to vary the period of the working cycles of the machining means. Miyake discloses a laser machining apparatus (Miyake paragraph 0017) for application of battery manufacturing (Miyake paragraph 0020), wherein the controller is used to control position and timing of laser applying (Miyake paragraph 0061). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the apparatus of Gill by the teaching of Miyake and used a controller configured to vary the speed S1 and S2 of the material while it advances along the path (Gill Fig. 1, paragraph 0041). Such a modification is considered applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 I D).
 
Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (U.S. PG Publication 2010/0252603; presented in the information disclosure statement filed 08/14/2019) in view of Zambonelli (ITUB20160742 with filing date 02/15/2016); the U.S. Equivalent document Zambonelli (U.S. PG Publication 2017/0233205) is used here)

The discussion of Gill as applied to Claim 23 is fully incorporated here and is relied upon for the limitation of the claims in this application. 
Regarding Claim 30 Gill discloses the first guide 110 and second guide 112 comprise of eccentric roller (Gill Fig. 1, paragraph 0038), but Gill is silent about the roller being driven by an electric cam. Zambonelli discloses a winding apparatus that permits a regular and uniform advancement of a material to be wound (Zambonelli paragraph 0013) and comprise a core that 102 as taught by Zambonelli (Zambonelli paragraph 0024). Such a modification is considered known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143 F). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722